DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 09/12/2019. Claims 1-5 are pending in the application and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application
Patent No. 10504022 B2
Claim 1 
1.   An accelerator for accelerating tensor computations, comprising: a computing unit comprising: 
a memory bank comprising a register, the memory bank configured for storing machine learning parameters used in performing computations, the second memory bank configured to store a sufficient amount of the machine learning parameters on the computing unit to allow for latency below a specified level with throughput above a specified level for a given machine learning model; 
at least one cell comprising at least one operator that receives parameters from the second memory bank and performs computations; and 
wherein the computing unit performs one or more computations associated with at least one element of a data array, the one or more computations being performed by the operator and comprising, in part, a multiply operation of an input parameter and a parameter received from the memory bank, and wherein the first memory bank, the second memory bank, the first tensor traversal unit, and the at least one MAC operator are located on a same die.  
Claim 1
1. An accelerator for accelerating tensor computations, comprising:
a computing unit comprising:
a first memory bank comprising a first register, the first memory bank configured for storing at least one of input activations or output activations;
a second memory bank comprising a second register, the second memory bank configured for storing neural network parameters used in performing computations, the second memory bank configured to store a sufficient amount of the neural network parameters on the computing unit to allow for latency below a specified level with throughput above a specified level for a given neural network ("NN") model and architecture;
at least one cell comprising at least one multiply accumulate ("MAC") operator that receives parameters from the second memory bank and performs computations;
a first tensor traversal unit in data communication with at least the first memory bank, the first tensor traversal unit configured to provide a control signal to the first memory bank to cause an input activation to be provided to a data bus accessible by the MAC operator, and
wherein the accelerator performs one or more computations associated with at least one element of a data array, the one or more computations being performed by the MAC operator and comprising, in part, a multiply operation of the input activation received from the data bus and a parameter received from the
second memory bank, and
wherein the first memory bank, the second memory bank, the first tensor traversal unit, and the at least one MAC operator are located on a same die.




Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 respectively of U.S. Patent No. 10504022   B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claim(s) is anticipated over the corresponding claims in the U.S. Patent No. 10504022 B2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations “the second memory bank and "the first tensor traversal unit."  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims 2-5 are dependent claims and inherit the deficiency of the claims they depend upon.


Examiner’s comments
For the record a complete prior art search was made for claims 1-5.  No art rejection is made for these claims, they are only rejected under 35 USC 112 as explained above in this office action.  The closest prior arts are BRUESTLE et al. (EP 3 893 123 A1), JUDD et al. (WO 2017/201627 A1) and Bruestle et al. (US 2017/0200094 A1).  However, there is no prior art to cover the following limitation: “wherein the first memory bank, the second memory bank, the first tensor traversal unit, and the at least one MAC operator are located on a same die.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Bruestle et al. (US 20170323224 A1) teach “Hardware acceleration execution unit for machine learning algorithm, has accumulation register for storing current accumulation value, where register is updated within clock cycle with value, and output comprises lower bits of new-value.”

Bruestle et al. (US 20170337468 A1) teach “MULTICAST NETWORK AND MEMORY TRANSFER OPTIMIZATIONS FOR NEURAL NETWORK HARDWARE.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122